Hart, J. Appellants and appellee are the owners of adjoining tracts of land on the Arkansas River in Perry Countv. Arkansas. This suit was instituted by appellee against appellants in the chancery court for the purpose of settling the boundary between them to the accretions formed in front of their lands, and no question has been raised as to the jurisdiction of the .court. The chancellor seems to have held that the boundary between appellants and appellee as to the accretions was to be determined by extending a line at right angles from the boundary between them on the old .river bank to the present bank of the river. A decree was rendered accordingly, and the case is here on appeal. The difficulty of establishing an absolute rule for the apportionment of accretions between coterminous proprietors under all circumstances has been generally recognized by the courts, and the principle observed is to make such a division as will give to the proprietors of the new shore line such portion thereof as they possessed of the old shore line before the formation of the alluvion. In Deerfield v. Arms, 17 Pick. (Mass.) 41, 28 Am. Dec. 277, this rule is laid clown for the division of alluvion between the contiguous riparian proprietors — First: to measure the whole extent of the ancient bank or line of the river, and compute how many rods, yards or feet each' riparian proprietor owned on the river line: Second: supposing the former line for instance to amount to 200 rods, to divide the newly formed bank or river line into 200 equal parts, and appropriate to each proprietor as many portions of this new river line, as he owned rods on the old; then, to complete the division, lines are to be drawn from the points at which the proprietors respectively bounded on the old to the points thus determined as the points of division of the newly formed shore. Commenting on this method of apportionment the court said: “This mode of distribution secures to each riparian proprietor the benefit of continuing to hold to the river shore whatever changes may take place in the condition of the river by accretion, and the rule is obviously founded in that principle of equity upon which the distribution ought to be made.” See also Northern Pine Land Co. v. Bigelow, (Wis.) 21 L. R. A. 776, and cases cited; Hathaway v. Milwaukee, (Wis.) 9 L. R. A. (N. S.) 778; 122 Am. St. Rep. 975; Johnson v. Jones, 1 Black (U. S.) 209; Bachelder v. Keniston, 51 N. H. 496; 12 Am. Rep. 493; 5 Cyc. 888, and cases cited; 29 Cyc. 353. Hence it will.be séen that this rule has been generally recognized as the proper one to follow unless there are such irregularities in the shore lines as to make it inequitable, and we adopt it. as the general rule in this State. This rule of apportionment has been modified under pecular circumstances, as where the shore line happens to be elongated by deep indentations or sharp projections. Hopkins Academy v. Dickinson, 9 Cush. 552, and cases cited. 1 Am. & Eng. Enc. Law & Prac. p. 808, note 14 (a). In this case, .however, there are no special circumstances that call for a departure from or modification of the general-rule. It follows that the chancellor proceeded on an erroneous theory in the division of the accretions. The measurement made by the two surveyors of the appellee were not made with reference to the rule above announced by the court, and appellee challenges the correctness of the survey and estimates made by the surveyor of the appellants. In the application of the rule in Long v. Abeles, 77 Ark. 156, the decree will be reversed and the cause remanded and reopened so that the parties, if so advised, may take additional proof on the measurement of the accretions under the rule adopted by the court. It is so ordered.